DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The amendment filed on August 01st, 2022 has been acknowledged.  By this amendment, claims 1, 4, 6, 10, 12, 14, and 16 have been amended, claims 3, 5, 13, and 18 have been cancelled, and claims 21-23 have been newly added.  Accordingly, claims 1-2, 4, 6-12, 14-17, and 19-23 are pending in the present application in which claims 1, 10, and 16 are in independent form.  Applicant’s amendment to claim 1 has obviated the claim objection indicated in the previous office action.  Applicant’s amendment to the title has been accepted.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 7-9, 16-17, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,522,488. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of instant application are encompassing by the claimed invention of U.S. Patent No. 10,522,488, see comparison in the table below.

Claims of instant application
Claims of U.S. Patent 10,522,488
1. A method comprising: forming a first redistribution line and a second redistribution line, both extending into a first dielectric layer; forming a second dielectric layer covering the first redistribution line and the second redistribution line; patterning the second dielectric layer to form a first dielectric island and a second dielectric island, wherein the first dielectric island covers the first redistribution line, and the second dielectric island covers the second redistribution line, wherein after the second dielectric layer is patterned, a remaining portion of the second dielectric layer forms a dielectric strip joining both of the first dielectric island and the second dielectric island, and wherein a combined part of the second dielectric layer comprising the first dielectric island, the second dielectric island, and the dielectric strip is physically separated from other parts of the second dielectric layer; and forming a first Under-Bump Metallurgy (UBM) and a second UBM extending into the first dielectric island and the second dielectric island, respectively.

1. A method of forming a semiconductor device, the method comprising: forming a plurality of metal pads over a semiconductor substrate of a wafer; forming a passivation layer covering the plurality of metal pads; patterning the passivation layer to reveal the plurality of metal pads; forming a first polymer layer over the passivation layer; forming a plurality of redistribution lines extending into the first polymer layer and the passivation layer to connect to the plurality of metal pads; forming a second polymer layer over the first polymer layer; and patterning the second polymer layer to reveal the plurality of redistribution lines, wherein the first polymer layer is further revealed through openings in remaining portions of the second polymer layer.
2. The method of claim 1, wherein the second polymer layer is patterned into a plurality of discrete islands spaced apart from each other, and the first polymer layer is revealed through spacings between the plurality of discrete islands.
11. The method of claim 1 further comprising: forming a plurality of Under-Metal Metallurgies (UBMs) extending into the remaining portions of the second polymer layer; bonding a package component to electrically couple to the plurality of UBMs through solder regions; and dispensing an underfill to contact sidewalls of the remaining portions of the second polymer layer and a top surface of the first polymer layer.
Note that, the plurality of redistribution lines would constitute a first redistribution line and a second redistribution line and the plurality of UBMs would constitute a first UBM and a second UBM.
2. The method of claim 1, wherein the forming the first UBM and the second UBM comprises: in a same process for patterning the second dielectric layer, forming a first opening and a second opening in the first dielectric island and the second dielectric island, respectively, wherein the first UBM and the second UBM extend into the first opening and the second opening, respectively to contact the first redistribution line and the second redistribution line.

12. A method of forming a semiconductor device, the method comprising: forming a first polymer layer over an inorganic passivation layer; forming a plurality of redistribution lines, each comprising a first portion over the first polymer layer, and a second portion extending into the first polymer layer, wherein the plurality of redistribution lines are physically separated from each other; coating a second polymer layer over the plurality of redistribution lines; patterning the second polymer layer into a plurality of discrete portions separated from each other, with each of the plurality of discrete portions covering one of the plurality of redistribution lines; and forming a plurality of Under-Bump Metallurgies (UBMs) extending into the plurality of discrete portions of the second polymer layer to contact the plurality of redistribution lines.


4. The method of claim 1, wherein after the second dielectric layer is patterned, a top surface of the first dielectric layer is revealed, and in a top view of the first dielectric island, portions of the revealed top surface of the first dielectric layer form a ring fully encircling the combined part of the second dielectric layer.
3. The method of claim 1, wherein in the patterning the second polymer layer, a plurality of openings are formed in the second polymer layer to reveal underneath portions of the first polymer layer, and edges of each of the openings form full rings.
7. The method of claim 1, wherein in the patterning the second dielectric layer, a plurality of openings are formed in the second dielectric layer to reveal underneath portions of the first dielectric layer.
2. The method of claim 1, wherein the second polymer layer is patterned into a plurality of discrete islands spaced apart from each other, and the first polymer layer is revealed through spacings between the plurality of discrete islands.
8. The method of claim 7, wherein no conductive features are revealed through the plurality of openings.

3. The method of claim 1, wherein in the patterning the second polymer layer, a plurality of openings are formed in the second polymer layer to reveal underneath portions of the first polymer layer, and edges of each of the openings form full rings

9. The method of claim 1, wherein the first dielectric layer and the second dielectric layer are formed of a same polymer material.

4. The method of claim 1, wherein the first polymer layer and the second polymer layer are formed of a same polymer material, and the patterning the second polymer layer stops on the first polymer layer.
16. A method comprising: forming a first polymer layer over a conductive feature; forming a redistribution line extending into the first polymer layer to electrically connect to the conductive feature; forming a second polymer layer on the redistribution line; patterning the second polymer layer, wherein a first polymer island is remaining after the patterning, and the redistribution line is covered by the first polymer island, and an opening is formed in the first polymer island to reveal the redistribution line, wherein the first polymer island extends beyond edges of the redistribution line for a substantially uniform distance in all lateral directions parallel to a major top surface of the first polymer layer, and herein all the lateral direction comprise a first lateral direction and a second lateral direction perpendicular to the first lateral direction; and forming a Under-Bump Metallurgy (UBM), wherein the UBM extends into the opening.

12. A method of forming a semiconductor device, the method comprising: forming a first polymer layer over an inorganic passivation layer; forming a plurality of redistribution lines, each comprising a first portion over the first polymer layer, and a second portion extending into the first polymer layer, wherein the plurality of redistribution lines are physically separated from each other; coating a second polymer layer over the plurality of redistribution lines; patterning the second polymer layer into a plurality of discrete portions separated from each other, with each of the plurality of discrete portions covering one of the plurality of redistribution lines; and forming a plurality of Under-Bump Metallurgies (UBMs) extending into the plurality of discrete portions of the second polymer layer to contact the plurality of redistribution lines.
8. The method of claim 7, wherein the remaining portions of the second polymer layer extend laterally beyond edges of respective underlying one of the plurality of redistribution lines.
17. The method of claim 16, wherein a first sidewall of the first polymer layer forms a vertical interface with a second sidewall of the redistribution line, and the vertical interface forms a full ring.
3. The method of claim 1, wherein in the patterning the second polymer layer, a plurality of openings are formed in the second polymer layer to reveal underneath portions of the first polymer layer, and edges of each of the openings form full rings.


19. The method of claim 16 further comprising baking the second polymer layer after the second polymer layer is patterned.
6. The method of claim 1 further comprising baking the first polymer layer after the first polymer layer is patterned and before the plurality of redistribution lines are formed.
20. The method of claim 16, wherein after the second polymer layer is patterned, all redistribution lines in a same wafer as the redistribution line are covered by remaining portions of the second polymer layer.

7. The method of claim 1, wherein after the second polymer layer is patterned, all redistribution lines in the wafer and at a same level as the plurality of redistribution lines are covered by the remaining portions of the second polymer layer.


   New Grounds of Rejection

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. (U.S. Pub. 2015/0041985), newly cited.
	In re claim 16, Hsieh discloses a method comprising forming a first polymer layer 156 (e.g. PBO) over a conductive feature 143 (see paragraph [0049] and figs. 5c-d); forming a redistribution line 160 extending into the first polymer layer 156 to electrically connect to the conductive feature 134 (see paragraph [0052] and figs. 5c-d); forming a second polymer layer 210 (e.g., PBO) on the redistribution line 160; patterning the second polymer layer 210, wherein a first polymer island is remaining after the patterning, and the redistribution line 160 is covered by the first polymer island (see paragraph [0080] and figs. 5c-d), and an opening 212 is formed in the first polymer island to reveal the redistribution line 160 (see paragraph [0080] and figs. 5c-d), wherein the first polymer island extends beyond edges of the redistribution line 160 for a predetermined distance in all lateral direction parallel to a major top surface of the first polymer layer 156, and herein the all lateral directions comprise a first lateral direction and a second lateral direction perpendicular to the first lateral direction (see paragraph [0083] and figs. 5c-d); and forming a Under-Bump Metallurgy (UBM) 218, wherein the UBM 218 extends into the opening 212 (see paragraph [0082] and figs. 5c-d).
	
    PNG
    media_image1.png
    750
    743
    media_image1.png
    Greyscale

	Hsieh is silent to wherein the first polymer island extends beyond edges of the redistribution line for a substantially uniform distance in all lateral direction parallel to a major top surface of the first polymer layer.
However, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to optimize the distance so that the first polymer island extends beyond edges of the redistribution line for a substantially uniform distance in all lateral direction parallel to a major top surface of the first polymer layer since the configuration regarding about the shape and size of the first polymer island with respect to the edges of the redistribution line was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).  Furthermore, a change in size is generally recognized as being within the level of ordinary skill in the art. See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), and MPEP 2144.04.
	In re claim 17, as applied to claim 16 above, Hsieh discloses wherein a first sidewall of the first polymer layer 156 forms a vertical interface with a second sidewall of the redistribution line 160, and the vertical interface forms a full ring (see paragraphs [0049]-[0052] and figs. 5c-d).
	In re claim 20, as applied to claim 16 above, Hsieh discloses wherein after the second polymer layer 210 is patterned, all redistribution lines 160 in a same wafer as the redistribution line are covered by remaining portions of the second polymer layer 210 (see paragraphs [0053]-[0060], [0079]-[0082] and figs. 3a-k and 5a-d).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. (U.S. Pub. 2015/0041985), newly cited, in view of Cheng et al. (U.S. Patent 9,922,896), of record.
In re claim 19, as applied to claim 16 above, Hsieh is silent to wherein the method further comprising baking the second polymer layer after the second polymer layer is patterned.
However, Cheng discloses in a same field of endeavor, a method for manufacturing a semiconductor device, including, inter-alia, the step of baking the second polymer layer 30 after the second polymer layer is patterned (see col. 3, lines 25-29).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Cheng into the method of Hsieh in order to enable the process of baking the second polymer layer after the second polymer layer is patterned in Hsieh to be formed because in doing so the sidewall profile of the second polymer layer would be smoothened and rounded (see col. 3, lines 25-40 of Cheng).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Allowable Subject Matter
Claims 6, 21, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-12, 14-15, and 22 are allowed over prior art of record.
           Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
It is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of independent claim 10 as a whole taken alone or in combination, in particular, prior art of record does not teach “a second dielectric island covering the first redistribution line and a dielectric strip interconnecting the first dielectric island and the second dielectric island, wherein a combined part of the second dielectric layer comprising the first dielectric island, the second dielectric island, and the dielectric strip is physically separated from all other parts of the second dielectric layer".
Claims 11-12, 14-15, and 22 also allowed as being directly or indirectly dependent of the allowed independent base claim 10.
	Response to Applicant’s Amendment Arguments
With respect to the nonstatutory obviousness-type double patenting rejection of claims 1, 2, 4, 7-9, 16-17, and 19-20, Applicant stated that “without conceding the merit of the rejection, Applicant respectfully requests that the nonstatutory obviousness-type double patenting rejection be held in abeyance.  A terminal disclaimer will be filed if the allowed subject matter renders the nontatutory obviousness-type double patenting rejection valid at the time of allowance”.  Accordingly, the nonstatutory obviousness-type double patenting rejection being maintained in the office action.
Applicant’s arguments with respect to claim(s) 16-17 and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Miao et al.		U.S. Pub. 2015/0200173	Jul. 16, 2015.
Cheng et al.		U.S. Pub. 2015/0137351	May 21, 2015.
Chang et al.		U.S. Patent 8,766,441	Jul. 1, 2014.
Bishop et al.		U.S. Patent 8,656,333	Feb. 18, 2014.
Daniels et al.		U.S. Pub. 2013/0299967	Nov. 14, 2013.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892